Citation Nr: 9906308	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for trenchfoot and 
calluses.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
April 1946.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's application 
to reopen a finally denied claim for service connection for 
trench foot and calluses.  He perfected an appeal in a timely 
fashion.

The veteran testified at a personal hearing before a local 
hearing officer in April 1997, and he appeared before the 
undersigned at a central office hearing in Washington, D.C. 
in November 1998.  

During the Board hearing in November 1998, the veteran 
submitted additional evidence in the form of a statement from 
a private physician that has not been reviewed by the RO.  
However, as a clear written waiver of RO review accompanied 
the submission, the Board is permitted to review this 
evidence in connection with the current appeal.  See 
38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1.  In an October 1946 rating decision, the RO last denied 
service connection for trench foot and callosities on the 
bases that this condition was neither incurred in or 
aggravated by military service, and there were no chronic 
post-service residuals shown on recent examination.  Although 
notified of that decision and of his appellate rights in a 
letter from the RO dated in the same month, the veteran did 
not file an appeal.

2.  Medical evidence associated with file subsequent to the 
October 1946 denial establishes the presence of a current 
foot condition, manifested by recurrent calluses/lesions, and 
of a relationship between such condition and trenchfoot in 
service.  


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1946 rating decision denying 
service connection for trench foot and callosities is final.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

2.  New and material evidence to reopen a claim of service 
connection for trench foot and calluses has been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  With resolution of all reasonable doubt in the veteran's 
favor, service connection for a foot condition, manifested by 
recurrent calluses/lesions, is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

The service medical records associated with the claims folder 
show that in June 1943, the veteran underwent an induction 
examination that showed normal feet.  The records further 
show that in December 1944, he was hospitalized for bilateral 
trench foot that was characterized as moderately severe.  In 
April 1946, the veteran underwent a separation examination, 
which, while noting that he had been hospitalized in England 
for four months for trench foot determined to have been 
incurred in military service, found no abnormalities or 
symptoms of the feet on current examination.  Based on the 
results of this examination, in May 1946, the RO initially 
denied service connection for trench foot.

In October 1946, the RO again denied service connection for 
trench foot and callosities.  This denial was based on a July 
1946 letter from Francis E. Kent, M.D. tentatively 
attributing the veteran's bilateral foot calluses, along with 
other foot problems, to ill-fitting shoes, and on a September 
1946 VA examination report containing a diagnosis of 
bilateral callosities, symptomatic, neither of which 
positively linked a present foot disability to military 
service.  The RO notified the veteran of its decision and his 
appellate rights in the same month; however, the veteran did 
not appeal.

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The two-step 
analysis involves two questions: (1) Is the newly presented 
evidence "new," that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence "material," i.e., is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

In May 1996, the veteran applied for the third time for 
service connection for trench foot and calluses.  He enclosed 
photocopies of letters from his family in 1944 and 1945 that 
allude to him having had trenchfoot in service.  He also 
enclosed a March 1992 podiatry mycology culture that revealed 
trichophyton rubrum.  Finally, he submitted a May 1996 letter 
from Ronald W. Rimiller, D.P.M., in which Dr. Rimiller said 
that he had been treating the veteran periodically for 
painful lesions on both feet since 1992.  He said that the 
veteran related these lesions to an incurrence of trench foot 
during military service.  He said the veteran had severe 
calluses with some microhemorrhages, as well as recurrent 
lesions.  They were painful enough to limit ambulation and 
were likely to be progressive because of a loss of plantar 
fat pads with time.  A culture also demonstrated 
onychomycosis.  Treatment included periodic debridement of 
nails and lesions and functional orthoses.

In September 1996, the veteran submitted copies of additional 
medical records showing treatment for his bilateral 
callosities from 1992 to 1996.  These included a letter from 
Dr. Rimiller dated in September 1996 in which Dr. Rimiller 
said that he had no evidence of a relationship between the 
veteran's foot lesions and military service other than the 
history supplied by the veteran.  The records show treatment 
for a right foot wart, bilateral onychomycosis of the nails, 
and intractable plantar keratoses.

In March 1997, the veteran submitted a statement dated in 
September 1996, in which he asserted that after his discharge 
from the Army, he treated his trench foot condition himself 
with callous cushions and other aids to relieve the pressure.  
He removed the calluses himself with an electric callous 
remover.  He said he did not seek professional assistance 
until 1995, when he began treatment at the Newington VA 
hospital (VAH) podiatry department.  He said that when he was 
there his calluses were trimmed, and an antiseptic was 
applied several times when bleeding occurred.  He submitted a 
photocopy of his Bronze Star award, as well as a December 
1944 letter from his sister to him in which she indicated 
that she was trying to get information on the subject of 
trench foot.  Finally, there were additional treatment 
records from 1995 and 1996 showing calluses of the right foot 
and onychomycoses of all ten toes.

In April 1997, the veteran testified before a local hearing 
officer.  He said that in terms of current treatment, he had 
gone to the Newington VA hospital podiatry department several 
times, his last visit for an examination having occurred the 
previous month at which time he saw a half a dozen people.  
He said that although they had him remove his shoes and 
socks, they would not examine his feet, because he was a 
"comp" case and they could not go ahead without a letter 
authorizing examination.  Prior to that time, he had been 
going every three months or so and having his calluses 
trimmed.

The veteran also identified the unit he had been with at the 
time that he acquired trenchfoot during military service.  He 
said he had been hospitalized in England for five months 
before rejoining his division in Czechoslovakia and 
volunteering as a switchboard operator for the final few 
months of his service.  His foot condition, he said, had 
always been there and had always bothered him.  The calluses 
always grew back even though they were trimmed every couple 
of months.  

The veteran also mentioned that Dr. Rimiller had agreed that 
his current foot symptomatology could be linked to service.  
He said that from 1946 until 1992 he had treated the 
condition with Dr. Scholl's pads.  Besides his calluses, 
which bled when trimmed with a razor, he said he also 
experienced tenderness when he walked barefoot on the hard 
floor, and his feet burned occasionally.  

In July 1997, the veteran submitted a substantive appeal in 
which he questioned Dr. Kent's July 1946 statement that the 
veteran's bilateral foot problems could have been 
attributable to ill-fitting shoes.  He also submitted a copy 
of an article discussing frostbite and diseases resulting 
from overexposure to the cold.  The article went on to state 
that VA was in that year (1997) recognizing the long-term 
effects of frostbite as a service-related injury.

In November 1998, the veteran testified before the 
undersigned.  He also provided another signed statement from 
Dr. Rimiller, dated in October 1998, and waived initial RO 
consideration of the statement so that the Board may consider 
it, along with the other evidence of record, in the first 
instance.  See 38 C.F.R. § 20.1304(c) (1998).  The veteran 
argued that this statement from Dr. Rimiller constituted 
"new and material evidence" sufficient to reopen his claim.  

In his statement, addressed to the undersigned, Dr. Rimiller 
said that he had treated the veteran periodically since 1992 
for a painful lesion on the left foot which the veteran 
related to "trench foot" that he had suffered during World 
War II.  There were intractable plantar keratoses beneath the 
right second and fourth metatarsal heads.  Dr. Rimiller said 
that the veteran had undergone debridement and padding and 
had worn foot orthoses with little success.  Dr. Rimiller 
said that such lesions were generally of a biomechanical 
nature and were caused by excessive weight bearing pressures 
beneath the affected metatarsal heads.  However, Dr. Rimiller 
said, those lesions could have been traumatic in nature: an 
injury of the skin resulting in scarring or loss of plantar 
fat could result in such lesions.  Dr. Rimiller said that if 
the records confirmed a loss of skin integrity (such as 
blisters, infection, ulceration or gangrenous changes) in the 
area of the lesions while being treated for trench foot, he 
would then consider trench foot as an etiological factor.

During the hearing, the veteran also argued that VA's new 
interpretation of its regulations, to permit service 
connection for residuals of frostbite, also warranted 
reopening his case in that it was his understanding that 
trench foot was very similar to frostbite.  He said that he 
arrived in France in November 1944 in the middle of "the 
worst winter in fifty years," as he was then told.  He said 
there was snow, mud and rain and that he was outdoors 
constantly - exposed to freezing temperatures.  He had been 
in combat in these conditions, and eventually, he found that 
he could not walk anymore.  When he looked at his feet, they 
were purple, black and other terrible colors, and he found he 
could not put his shoes back on.  He was sent to various 
hospitals before finally being shipped to a British hospital, 
where he stayed for four months.  The doctors there told him 
he had trench foot and that it would just take time to heal.  
After his convalescence, he returned to his unit and 
volunteered for switchboard operating duty as his feet were 
still tender enough for him to want to avoid marching.  He 
said that they knew he had had trench foot at his separation 
examination.  He said his feet were perfect before service 
and he never quite got rid of foot trouble after service.  
Occasionally, his foot would become severe and a callus would 
appear.  He treated himself with Scholl's pads from 1946 to 
1992.  Only thereafter did he consult a podiatrist because he 
decided he wanted relief from the condition once and for all.  
The podiatrist told him he got it from trench foot and this 
was apparently at VA in July 1995.  Then he went to see Dr. 
Rimiller, a private podiatrist, after he initiated his claim 
with VA.  

The veteran described in more detail his wartime 
hospitalization for trench foot.  He said at first, treatment 
consisted of hanging his legs over the side of his bed for 
approximately fifteen minutes at a time.  Then he had some 
whirlpool treatment, and thereafter went on short walks and 
hikes.  He described his having had purple, extremely 
sensitive, bloody, weeping sores on his feet.  He said these 
were definitely open lesions.  They had always been there 
since the incurrence, in the form of calluses.  Sometimes, 
they were bad enough to be painful and at other times he 
hardly noticed them.  The lesions were on both feet, which 
needed periodic debridement and orthotics.

The Board has considered the evidence added to the claims 
folder since the last final rating decision, and finds that 
the medical evidence, particularly, the October 1998 
statement of Dr. Rimiller, is "new" in the sense that it 
was not previously considered, and "material" in that it is 
relevant and probative of the issue of whether a current foot 
condition is related to the veteran's military service.  
Hence, such evidence is sufficient to reopen the claim, which 
warrants consideration of the claim on a de novo basis.

The evidence of record establishes that the veteran engaged 
in combat during his military service.  While there is 
medical evidence independently confirming that the veteran 
was hospitalized during his military service for trench foot 
while in Europe, the actual hospitalization records 
themselves are unavailable.  During his personal hearing, the 
veteran described the condition of his feet at the time of 
the incident of trench foot, and described himself as having 
had bloody, weeping lesions.  Dr. Rimiller's letter indicated 
that he would consider trench foot to have been an 
etiological factor in the creation of the veteran's current 
foot pathology if it could be shown that there was loss of 
skin integrity of the feet during military service.  While 
the veteran's lay testimony is all that is available to 
confirm the condition of his feet during the episode of 
trench foot in question, his status as a combat veteran, 
combined with the consistency of his self-reporting with the 
circumstances and hardships of his service, suffice to create 
a reasonable doubt in his favor concerning the status of his 
injuries at the time he incurred them, even though there is 
no official medical or other report detailing the nature and 
extent of those injuries.  See 38 U.S.C.A. § 1154(b) (West 
1991).

Thus, the Board finds that the evidence shows, by way of Dr. 
Rimiller's letter and the veteran's credible testimony 
concerning the nature of his injuries during military 
service, that the veteran has current foot pathology 
attributable at least in part to an episode of trench foot 
incurred during military service.  The only other medical 
opinion on this point of record is the July 1946 opinion of 
Dr. Kent; however, even such opinion possibly linking foot 
calluses to ill-fitting shoes does not rule out the veteran's 
in-service trenchfoot as a causative factor.  The Board 
acknowledges that the evidence tending to affirmatively 
support the claim is by no means conclusive.  Nonetheless, 
after thoroughly reviewing the evidence in its totality, the 
Board finds that there is reasonable doubt raised by the 
record concerning the question of nexus between a current 
foot disorder and military service.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Resolving 
all such doubt in the veteran's favor, the Board concludes 
that service connection is warranted.



ORDER

New and material evidence has been presented to warrant a 
reopening of the claim, and service connection for a foot 
condition manifested by recurrent calluses/lesions is 
granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

